DISSENTING OPINION OF
MR. JUSTICE MACLEARY.
The appellant in this case was prosecuted in the District Court of Guayama on an information presented in said court charging him with the crime of murder because, as is alleged, on February 2, 1911, in the city of G-uayama the defendant unlawfully and voluntarily and with malice aforethought and a resolute and deliberate intention, showing an abandoned and malignant heart, killed Antonio Castillo Alvarez by discharging his revolver three time's at him, thereby causing him three wounds of a serious nature, which produced his death, the defendant having been lying in wait for a long while and treacherously assaulting him behind his back.
The trial of the case took place before Harry P. Leake, Esq., special judge of the said court, and a jury, on April 28 and 29 of said year 1911. After hearing the information, the plea of not guilty on the part of the defendant, the evidence introduced, and the instructions of the court, the jury ren*367dered its verdict finding tlie defendant guilty of murder in tfie second degree, and thereupon the court sentenced him to the punishment of imprisonment for life in the penitentiary.
Before the court rendered its decision the defendant presented a motion for a new trial, which was overruled by the court, and after sentence' the defendant appealed both from the judgment and from the order overruling the motion for a new trial. A bill of exceptions and a statement of the case, as well as a copy, of the order and decision of the court in overruling the motion for a new trial, are set out at length in the transcript.
This Supreme Court, by a majority of the justices, affirmed the judgment of the court below on the ground that the instructions of the trial court to the jury could not be examined because they were not authenticated by the signature of the trial judge; and, further, that the bill of exceptions and the statement of the case were not approved and signed by the judge who tried the case, but by another judge who was subsequently appointed as judge of the same court; and because the order denying the motion for a new trial, although under the statute it forms part of the record, could not serve as a guide in discussing the exceptions, and, in so far as the facts stated therein were concerned, it formed no part of the record. In other words, the defendant was refused a review of the questions arising on the trial of his case because the same were not properly presented to this court, and on account of certain technicalities the instructions given to the jury as well as the bill of exceptions and the statement of the case were virtually excluded from the record.
I do not propose to review the whole case in all its details, but will lightly pass over many points presented'in the transcript and elaborated in the briefs of counsel and insisted upon in the oral argument made at the hearing.' For example, no notice will be taken of the fact that, according to the transcript and the list of jurors appearing therein on page 16 of the record, only 11 men sat on the jury in this case. *368Though it cannot he ascertained from the record it is probable that, in point of fact, the jury consisted of 12 men, and one name was inadvertently omitted in.copying the list,into the record. If it were really true that the defendant was tried before a jury consisting of 11 men only, it would have been a serious and perhaps a fatal error.
On carefully reviewing the charge of the court it is found to he not entirely free from defects. For instance, the trial judge should not have referred in the terms used to.the Supreme Court and the Governor in the' body of his charge, but should have contented himself with instructing the jury that it was their duty to pass upon the guilt or the innocence of the accused, and that the law placed the responsibility of fixing the amount of. the punishment upon the trial judge; hut this and other improprieties which may be shown by the charge were not material, and may not have affected the verdict of the jury, though it may be that the decision rendered was influenced thereby. No one can tell.
The exceptions taken to the overruling of the challenges made to the three jurors who were afterwards challenged peremptorily will not be considered here, because it is not necessary to discuss the questions presented therein, although I am not entirely satisfied that the bill of exceptions and statement of the case, having been approved by the judge of the district court who was in office at the time the same were presented without objection having been made by anyone thereto, were not properly a part of the record. In other words, I do not regard the question as to the authority of the present judge of the District Court of G-uayama to approve a bill of exceptions taken to the rulings of his predecessor as being jurisdictional, and I think that his action in the matter was merely irregular, and, in the absence of objection, should be received without question. The challenges to the jurors and the rulings thereon are very briefly stated in the order of the trial court overruling the motion for a new trial, and if considered with reference to that document alone *369could not be lield erroneous. If tliese challenges and the orders overruling them could be considered in the light of the bill of exceptions and the statement of the case, they certainly show substantial errors prejudicial to the rights of the acused; but as I rest my dissent mainly on another proposition, these matters will not be elaborated.
The admission of the testimony of Manuel Ortiz, which was given without the sanction of an oath, is the main reason which I have for dissenting from the opinion of the court and the judgment in this case affirming the conviction had in the lower court. It is a well-settled principle of criminal law, not only in America but throughout the world, that a defendant prosecuted for a crime is entitled to a fair trial, and that a verdict and judgment of conviction, however just,, should be above all suspicion as to its impartiality and should be entirely compatible with the correct, just, and pure administration of the law. Long v. State, 10 Tex. Court of Appeals, 186.
This court refused to consider the question of the legality and propriety of the testimony given by the witness, Ortiz, because it is held that it was not properly presented in the bill of exceptions and the statement of the case, and on the ground that the order overruling the motion for a new trial, which is set out in the transcript, though it formed under our statute a part of the record, could not be considered as such for the purpose of reviewing this error. I cannot agree to so narrow a construction of the statute law. To do so would be to nullify the will of the legislature. According to my view the facts set out in the order overruling the motion for a new trial must be considered as a part of the record for all purposes, notwithstanding some of them do not appear included in the bill of exceptions or in the statement of facts. Section 356 of the Code of Criminal Procedure, as amended by the law set forth in Session Acts of 1908 — page 90 of the English edition and page 56 of the Spanish edition — which *370act was passed on March 7, 1908, makes the record in this court to consist of the following documents, to wit:
“First, the information; second, defendant’s pleading; third, the court’s instructions to the jury, should trial be a jury trial; fourth, instructions refused, if any; fifth, the verdict; sixth, motion for a new trial, if any, and the court’s decision; seventh, judgment and sentence; eight, bill of exceptions, if any; ninth, statement of facts, if any; tenth, notice of appeal; eleventh, clerk’s certificate stating that the copy is a true one of the originals existing in the archives of the court.”
The motion for a new trial and the court’s decision thereon (sixth) are just as much a part of the record as the bill of exceptions (eighth) and the statement of facts (ninth). They are all made so by this statute, and unless they were so made a part of the record none of them could be considered by this court. In malmg the decision of the court on the motion for a new trial a part of the record no limitation is placed by the law upon the use which is to be made thereof, and it is difficult to see what use could be made of it unless it was taken into consideration by’ this court in reviewing the tidal had in the court below. Laws relating to criminal procedure should be construed fairly and liberal^ like other laws, and should not be given such a'narrow interpretation as to deprive the accused of his rights to a fair trial and the review of any errors which may have been committed by the trial court in his conviction. The great object of all canons of construction and the maxims of interpretation founded thereon is to discover the true intention of the law expressing the will of the lawgiver. I Kent’s Com. (6th Ed.), 468; Endlich. Int. Statutes, secs. 8 and 295; Parkinson v. State, 14 Md., 184; 74 Am. Dec., 529; People v. Weston, 3 Neb., 319. Le Roy ex parte, decided at chambers on August 12, 1911, and cases cited in the opinion. Then, taking the decision of the court overruling the motion for a new trial to be a part of the record, as it undoubtedly is if the statute remains in force, let us examine that decision and see what facts appear therefrom.
*371As stated in the record, the order of the trial court in overruling the motion for a new trial reads as follows:
“In tbe District Court for the Judicial District of Guayama, Porto Rico. The People of Porto Rico v. Andrés Coll y Drós. Murder. The motion for a new trial presented by the defendant’s counsel in this cause is denied for the following reasons: 1. Because the court is of the opinion that no error was committed in denying the challenge for cause of the juror, Federico Amadeo. 1. Because the court neither thinks that an error was committed in denying the challenge for cause of the juror, Angel Pacheco. 3. Because the court considers that no error was committed in not giving consideration to the challenge made of juror, Jorge Grau. 4. Because no error was committed in permitting the witness of the prosecution, Manuel Ortiz, who had testified without taking any oath, to return to the court room and testify under oath that what he had stated was the truth, all the truth, and nothing but the truth. It appears from the record that said witness, due to the negligence of some person, did not take his oath together with the other witnesses who testified at the trial, and that he testified without taking' any oath; but the court’s attention having been called to the matter before the case was submitted to the jury, and considering that said negligence could be corrected, the court permitted the witness to appear again at the court room and take the oath referred to. Therefore, and there not appearing in the judge’s opinion any other reasons to sustain the motion for a new-trial presented by the defendant’s counsel in this case, the same was thereupon dismissed, and the defendant must appear to-morrow, the 16th of the current month of May, to hear the judgment to be rendered in view of the verdict of guilty pronounced by the jury. Guayama, May 15, 1911. H. P. Leake, District Judge.”
It is said that “nothing in the papers before us shows whether the witness was reexamined after swearing.” Certainly, if he had been reexamined the district court would have so stated in the order which we have quoted at length, and from his silence on that subject it is a fair inference that no reexamination of the witness was made. The district judge states that the witness, Ortiz, testified without taking any oath, and that he attempted to cure this defect by recalling the witness and requiring him to take an oath “that what *372he had stated was the truth, all the truth, and nothing hut the truth,” but no statement is made that the witness was reexamined, and as it clearly appears from the statement made by the trial judge, he certainly was not. The witness, Manuel Ortiz, was a storekeeper in whose store Coll, the defendant, was seated while waiting for Castillo to pass, according to the appointment which he had made with him previously; and it was from the door of this store that the shots were fired. ■The witness testified to the essential facts of the killing, and his testimony was most certainly material. The law requires the testimony of a witness in all criminal cases, and above all it may be inferred where the life of the defendant is at stake, to be given under the sanction of an oath after he is sworn to tell the truth, the whole truth, and nothing but the truth; and unless the testimony is so given it is not legal testimony and should not be considered by the jury in making up their verdict. A conviction had upon testimony given without swearing the witnesses is ipso facto null and void. State v. Smith, 78 N. C., 462; Hawks v. Baker, 6 Greenleaf, 72; 19 Am. Dec., 192; State v. Tom, 8 Ore., 181; State v. Lowry, 24 So. East Rep., 562; Hodd v. City of Tacoma, 88 Pac. Rep., 842; Jackson v. Parkhurst, 4 Wendell, N. Y., 373; 40 Cyc., 2410 et seq., and cases cited.
It is useless to say that no objection was made to it at the time the witness testified. The fact that he had not been, sworn with the other witnesses when they were all sworn at the same time did not transpire until after he had testified and left the court, and the omission escaped even the vigilance of the trial judge. The objection was made in time — when the motion to strike out his testimony was presented to the court — and again repeated on the motion for a new trial, thus, affording the trial court two opportunities to correct the error into which it had fallen. The failure to make such a correction was certainty a prejudicial error.
Where a witness has inadvertently testified without being-sworn the proper practice is to recall him to the stand, have *373Mm properly sworn to tell tlie truth., the whole truth, and nothing but the truth, and then reexamine him in the presence of the court and jury in regard to the same matters about which he had previously testified without the sanction of an oath, and in regard to other matters if so desired. Cases previously cited. It cannot be properly held that the errors and irregularities made by the court in the admission of the testimony of the witness, Ortiz, were harmless or immaterial. They were certainly very important and prejudiced the case of the defendant before the jury and tended to influence their verdict, which was rendered against him. In -fact, from all that appears in the statement of facts, had the testimony of Ortiz been excluded from the record it is very doubtful whether enough would remain to support a judgment of conviction. See record in extenso.
Under all the circumstances of this case as shown by the transcript presented here, the order overruling the motion for a new trial was seriously and gravely erroneous and should have caused a reversal of the judgment rendered by the court below. The case should be remanded to the District Court of G-uayama for a new trial, in strict accordance with the provisions of our Criminal Code and the general principles of law recognized throughout the United States.